          Case 1:20-cv-03208-JMF Document 35 Filed 06/22/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE COLUMBIA UNIVERSITY TUITION
REFUND ACTION                                            Lead Case No. 1:20-cv-3208




    NOTICE OF DEFENDANT THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE
    CITY OF NEW YORK’S MOTION TO DISMISS THE CONSOLIDATED AMENDED
                        CLASS ACTION COMPLAINT

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant The Trustees of Columbia University in the City of New York’s Motion to Dismiss

the Consolidated Amended Class Action Complaint and all other papers and proceedings herein,

Defendant The Trustees of Columbia University in the City of New York, 1 by and through its

counsel, will move this Court, before the Honorable Jesse M. Furman, United States District Judge,

at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007, at a date and time to be determined by the Court, for an Order pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure dismissing the Consolidated Amended Class Action

Complaint.




1
     Columbia is incorporated under the name “The Trustees of Columbia University in the City of
     New York” and is therefore the sole defendant in this action.
                                                1
         Case 1:20-cv-03208-JMF Document 35 Filed 06/22/20 Page 2 of 2



Dated: June 22, 2020                       Respectfully submitted,


                                    By:
                                           Roberta A. Kaplan
                                           Gabrielle E. Tenzer
                                           Joshua Matz
                                           David Shieh
                                           KAPLAN HECKER & FINK LLP
                                           350 Fifth Avenue, Suite 7110
                                           New York, NY 10118
                                           (212) 763-0883
                                           rkaplan@kaplanhecker.com
                                           gtenzer@kaplanhecker.com
                                           jmatz@kaplanhecker.com
                                           dshieh@kaplanhecker.com




                                       2
